CAUSE NO. 12-18-00024-CV
                                IN THE COURT OF APPEALS
                        TWELFTH COURT OF APPEALS DISTRICT
                                         TYLER, TEXAS


PATRICIA CARTER,                              }       APPEALED FROM COUNTY COURT
APPELLANT

V.                                            }       AT LAW NO 1 IN AND FOR

DAVID HAYES,                                  }       ANGELINA COUNTY, TEXAS
APPELLEE

                                      AMENDED ORDER

       Because a determination that Carter must pay court costs requires an oral evidentiary
hearing, see TEX. R. CIV. P. 145(f)(5), this Court orders the appeal abated and the cause
remanded to the trial court.
       Upon remand, the trial court is ordered to schedule an oral evidentiary hearing to
determine, in accordance with Texas Rule of Civil Procedure 145, whether Carter is unable to
afford to pay costs of court.1 See TEX. R. CIV. P. 145(f)(5). The court must give the parties to
the contest at least 10 days' notice of the hearing. See id. The hearing may be convened utilizing
whatever means are necessary and expedient. Following the hearing, the trial court is directed to
enter an order that Carter (1) is not required to pay costs of court, (2) pay the part of the court
costs she can afford to pay,2 or (3) must pay court costs. In the event the trial court orders Carter
to pay costs, the trial court is further directed to support its order with detailed findings that
Carter can afford to pay costs. See TEX. R. CIV. P. 145(f)(6).
       The trial court shall cause the order to be included in a supplemental clerk's record and to
ensure that this supplemental clerk's record be filed with the Clerk of this Court on or before
April 2, 2018.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 2nd
day of March 2018, A.D.


                                                PAM ESTES, CLERK
                                                12th Court of Appeals




                                                ____________________________________
                                                By: Katrina McClenny, Chief Deputy Clerk